Citation Nr: 1434737	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-49 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975 and February 1991 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
In September 2011, the RO issued a rating decision granting service connection for back and knee disabilities, which had previously been on appeal after being denied by the RO's April 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In December 2009, the Veteran appointed the Vietnam Veterans of America (VVA) as his representative.  In March 2012, the Veteran appointed the Texas Veterans Commission as his representative.  In March 2014, the Vietnam Veterans of America (VVA) requested that the issue of entitlement to service connection for a bilateral hearing loss disability be withdrawn.  A request to withdrawal must be made by the veteran or his or her authorized representative.  38 C.F.R. § 20.204 (2013).  As the VVA was not the Veteran's authorized representative when it filed the March 2014 request to withdrawal the Veteran's claim, the request is not valid and the Veteran's appeal remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2010 VA audiological opinion is based on the rationale that hearing loss during the Veteran's first tour of active duty (December 1971 to December 1975) was transient, and thus, not indicative of noise-induced hearing loss.  The examination report did not address additional hearing loss that occurred during the Veteran's second period of active duty (February 1991 to March 1991).  While this shift may not amount to a hearing loss disability under 38 C.F.R. § 3.385, it conflicts with the rationale used to support the April 2010 opinion.  Reexamination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner should conduct the necessary testing to determine the extent of the Veteran's current hearing loss.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss is related to his active service.

The examiner should address the significance, if any, of any shift in hearing acuity shown in service treatment records, including records from the Veteran's second tour of duty (February 1991 to March 1991).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



